DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
Applicant argues that neither references disclose the claimed feature of “a plurality of openings in the layer of the dielectric material; the openings being such to allow electrical coupling between the light-absorbing material and the layer of a-the metal chalcogenide material” since D2 provides no mention of any changes to the intermediate layer during the disclosed process.
Examiner respectfully disagrees.  As outlines below in the updated rejection of claim1, and referring to MPEP 2111.04, wherein clauses in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  Since the combination of Cao and Shibasaki would result in the Al2O3 layer being formed above the Mo-layer, and Cao teaches the annealing step of CZTS/Se in a chalcogenide atmosphere, the process steps positively recited by the claim have been met.  Therefore, since the process is substantially identical, there would result in openings from the process steps.
The rejection has been updated to include the amended portions as can be seen below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US PGPub 2013/0125988; hereinafter “Cao”) in view of Shibasaki et al. (US PGPub 2016/0087118; hereinafter “Shibasaki”).
Re claim 1: Cao teaches a method for forming a photovoltaic device comprising the steps of: providing a first conductive material (unreacted molybdenum 7; e.g. paragraph 253) on a substrate (molybdenum coated soda lime glass 8; e.g. paragraph 118); depositing a plurality of precursor materials (CZTS/Se precursor ink deposited on substrate; e.g. paragraph 116; hereinafter “PM”) on the first conductive material (7); annealing (CZTS/Se film precursor ink is deposited and annealed; e.g. paragraphs 121 and 139; hereinafter “AN”) the first conductive material (7) and the plurality of precursor materials (PM) in a chalcogen atmosphere (annealing is carried out in an atmosphere comprising an inert gas and a chalcogen source such as selenium vapor or sulfur vapor; e.g. paragraph 121; hereinafter “CA”) to form a chalcogenide light-absorbing material (large grain CZTS/Se film 4 and fine grain region 5; e.g. paragraph 253); and depositing a second material (buffer layer of CdS 3; e.g. paragraph 144 and 253) on the light-absorbing material (4) such that the second material (3) is electrically coupled to the light-absorbing material (4); wherein during the step of annealing (AN), the plurality of PM) react to form the chalcogenide light-absorbing material (4); and wherein the first conductive material (7) is selected such that, during the step of annealing, a portion (MoSe2 reacted portion 6; e.g. paragraph 253) of the first conductive material (7) undergoes a chemical reaction to form: a layer of a metal chalcogenide material (MoSe2 reacted portion 6; e.g. paragraph 253) at the interface between first conductive material (7) and the chalcogenide light-absorbing material (large grain CZTS/Se film 4 and fine grain region 5; e.g. paragraph 253).
Cao is silent as to explicitly teaching depositing a layer of a dielectric material on the first conductive material, the layer of the dielectric material being continuous and being thinner than 10 nm; depositing a plurality of precursor materials on the layer of the dielectric material; annealing the first conductive material, the layer of dielectric material, and the plurality of precursor materials in a chalcogen atmosphere to form the chalcogenide light-absorbing material on the layer of the dielectric material; and wherein during the step of annealing is formed a plurality of openings in the layer of the dielectric material; the openings being such to allow electrical coupling between the light-absorbing material and the layer of the metal chalcogenide material.
Shibasaki teaches (e.g. fig. 1) depositing a layer of a dielectric material (intermediate layer 3 of Al2O3; e.g. paragraph 16) on the first conductive material (molybdenum bottom electrode 2; e.g. paragraph 14), the layer of the dielectric material (3) being continuous (3 is continuous) and being thinner than 10 nm (intermediate layer 3 is preferably 0.5-5.0 nm thick; e.g. paragraph 17); depositing a plurality of precursor materials (light absorbing layer 4 is deposited on intermediate layer 3; e.g. paragraph 20) on the layer of the dielectric material (3); annealing (after the deposition of the light 4, annealing is performed to control crystal grains; e.g. paragraph 22; this process is identical to that disclosed in Cao) the first conductive material (2), the layer of dielectric material (3), and the plurality of precursor materials (4 of Cao and 4 of Shibasaki) in a chalcogen atmosphere (CA of Cao) to form the chalcogenide light-absorbing material (4 of Cao and 4 of Shibasaki) on the layer of dielectric material (3); and wherein during the step of annealing is formed a plurality of openings (MPEP 2111.04 states that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, therefore, the formation of a plurality of openings is not given patentable weight since the combined teachings of Cao and Shibasaki teaches the step of annealing the precursor material in a chalcogenide atmosphere as required by claim 1) in the layer of dielectric material (3); the openings being such to allow electrical coupling between the light-absorbing material (4) and the layer of a metal chalcogenide material (reacted MoSe2 6 of Cao).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin tunneling insulating film on the Mo electrode film as taught by Shibasaki in the method of Cao in order to have the predictable result of using a tunneling dielectric which is not too thick or too thin and to optimize the thickness so that the conversion efficiency of the photoelectric conversion device can be improved (see paragraph 16 of Shibasaki) so that Voc (open circuit voltage) and Jsc (short circuit current density) is in an optimal range.
Re claim 3: Cao in view of Shibasaki teaches the method wherein the step of depositing the layer of the dielectric material (3 of Shibasaki) on the first conductive material (7 of Cao and 2 of Shibasaki) is performed in a manner such that, before the AN of Cao) is performed, the plurality of precursor materials (after the deposition of the light absorbing layer 4, annealing is performed to control crystal grains; e.g. paragraph 22 of Shibasaki) and the first conductive material (7 of Cao and 2 of Shibasaki) are electrically insulated (insulated by 3 of Shibasaki).
Re claim 4: Cao in view of Shibasaki teaches the method wherein the step of depositing the continuous layer of the dielectric material (3 of Shibasaki) on the first conductive material (7 of Cao and 2 of Shibasaki) is performed in a manner such that formation of voids in the region between the light-absorbing layer (4 of Shibasaki) and the first conductive material (7 of Cao and 2 of Shibasaki) is reduced.
Re claim 5: Cao in view of Shibasaki teaches the method wherein, during the step of annealing, the portion (MoSe2 reacted portion 6 of Cao) of the first conductive material (7 of Cao and 2 of Shibasaki) that undergoes a chemical reaction expands in volume and applies a tensile stress to the lattice structure of the layer of the dielectric material (3 of Shibasaki) so that the structure is altered and a self-organised nano-pattern of openings is formed in the layer of the dielectric material (3 of Shibasaki).  Since the method of annealing is performed on the same material and thickness of said material, therefore the same result is expected.
Re claim 6: Cao in view of Shibasaki teaches the method wherein the layer of the metal chalcogenide material (4 of Shibasaki) is such to allow electrical conduction from the first conductive material (7 of Cao and 2 of Shibasaki) to the light-absorbing material (4 of Shibasaki) during operation of the photovoltaic device.
Re claim 7: Cao in view of Shibasaki teaches the method wherein during the step of annealing, sulphur or selenium (diffusion of Se into MoSe2 of region 6 of Cao) 3 of Shibasaki) to react with molybdenum (molybdenum electrode 7 of Cao and 2 of Shibasaki) of the first conductive material (7 of Cao and 2 of Shibasaki) to form molybdenum sulphide or molybdenum selenide (diffusion of Se into MoSe2 of region 6 of Cao).
Re claim 8: Cao in view of Shibasaki teaches the method of claim 7 wherein a portion of the sulphur or selenium diffusing through the layer of the dielectric material (3 of Shibasaki) originates from the chalcogenide light-absorbing material (4 of Shibasaki).

Allowable Subject Matter
Claims 19-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822